Citation Nr: 1043301	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-29 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder (neck condition).

2.  Entitlement to a rating higher than 10 percent for residuals 
of a low back strain.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1954 
and from October 1954 to October 1956.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a decision since issued in July 2009, the Board determined 
there was new and material evidence and therefore granted the 
Veteran's petition to reopen her claim for service connection for 
a cervical spine disorder.  However, before readjudicating this 
claim on its underlying merits, the Board remanded this claim to 
the RO via the Appeals Management Center (AMC) for further 
development.  The Board also remanded the remaining two claims 
for a higher rating for the low back disability and a TDIU.

Unfortunately, however, in May 2010 the Board found still further 
development of these claims was required, so the Board again 
remanded them to the RO via the AMC.

The AMC completed this requested additional development, issued a 
supplemental statement of the case (SSOC) in September 2010 
continuing to deny the claims, and recertified the appeal to the 
Board in October 2010.

The Veteran has since submitted her response to that most recent 
SSOC, which she dated in September 2010 and which the Board 
received in October 2010.  In this response she indicated she had 
more information or evidence to submit in support of her appeal.  
And because of this, the form indicated VA would wait the 
full 30-day period to give her a chance to submit this 
information or evidence.  The form also indicated, however, that 
she understood that if this evidence was not submitted within the 
30-day period, her case would be returned to the Board.

On the bottom of the form, she handwrote "new evidence", and in 
further explanation she proceeded to discuss the extent of her 
neck and low back pain and the debilitating effects of it - 
including its affect on her employability.  So the additional 
evidence ("new evidence") she apparently was referring to 
was just these additional statements she made on the bottom of 
this form.  She did essentially the same thing in response to a 
prior March 2010 SSOC, when she indicated on separate response 
forms that she submitted in April 2010 that the additional 
information to which she was referring concerned how her pain is 
extreme (she repeated this reference to " pain - pain - pain") 
and debilitating to the point that employment (a "job" or 
"work") is impossible or out of the question.  

Hence, there does not appear to be any additional physical 
evidence forthcoming, like additional treatment records.  And in 
any event, the Board has waited the required 30 days since her 
response to that most recent September 2010 SSOC before deciding 
her appeal.

The Board has advanced this case on the docket pursuant to 38 
C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The most probative, i.e., competent and credible, medical and 
other evidence of record indicates the Veteran's neck condition 
is unrelated to her military service, including indirectly 
(secondarily) by way of her service-connected low back strain.

2.  Aside from her service-connected low back strain, the Veteran 
has degenerative disc disease (DDD) and degenerative joint 
disease (DJD) of her lumbar spine, conditions May and July 2010 
VA compensation examiners indicated are not associated with or 
part and parcel of her service-connected low back strain.



3.  The May 2010 VA compensation examiner indicated that he 
believes most of the Veteran's pain and disability is due to her 
lumbar DJD and stenosis, and less from her service-connected 
lumbar strain, based mainly on objective findings.  This examiner 
also acknowledged, however, this determination is inexact in 
nature, involving some degree of speculation, and that there is 
no way to know for sure the exact etiology of the Veteran's pain 
generators, which is dynamic and inconsistent.

4.  The July 2010 VA compensation examiner, aside from 
questioning whether the Veteran even has DDD of her lumbar spine 
(based on the results of a January 2008 VA examination and 
September 2005 MRI), indicated that, if asked to presume 
she does, it would be speculative at best to differentiate the 
extent of functional or other impairment that is attributable to 
the lumbar spine DDD from that due to the service-connected low 
back strain.

5.  So, on the one hand, these VA compensation examiners 
disassociated the lumbar spine DDD and DJD from the service-
connected low back strain, but on the other hand were unable to 
differentiate the extent of disability - including pain, 
attributable to each condition (service-connected versus 
nonservice-connected).

6.  According to the results of that January 2008 VA compensation 
examination, though not her more recent November 2009 VA 
examination, the Veteran begins experiencing pain in the 
thoracolumbar (thoracic and lumbar) segment of her spine on 
forward flexion at 60 degrees - so well before her motion in 
this direction ultimately terminates at 80-90 degrees.

7.  This segment of the Veteran's spine, however, is not 
ankylosed (favorably or unfavorably), and her forward flexion in 
this segment far exceeds 30 degrees, even considering her pain; 
moreover, there has not been any physician-prescribed bed rest, 
so, by definition, no incapacitating episodes.

8.  The Veteran's service-connected low back disability, the 
strain, does not render her incapable of obtaining and 
maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Veteran's neck condition was not incurred in or 
aggravated by her military service, may not be presumed to have 
been incurred in service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability - 
namely, her low back strain.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2010).

2.  However, the criteria are met for a higher 20 percent rating, 
though no greater, for her low back strain.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2010).

3.  But the criteria are not met for a TDIU, including on an 
extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act (VCAA). 38 U.S.C.A. § 5100, et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by 
way of a letter dated in November 2007, the RO advised the 
Veteran of the evidence needed to substantiate her claims and 
explained what evidence VA was obligated to obtain or to assist 
her in obtaining and what information or evidence she was 
responsible for providing.  38 U.S.C.A. § 5103(a). See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, as 
here, pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA also 
request that she submit any evidence in her possession that might 
substantiate her claims.  See 73 FR 23353 (Apr. 30, 2008).

It equally deserves mentioning that the November 2007 letter also 
apprised the Veteran of the disability rating and effective date 
elements of her claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), that, for an increased-compensation claim, 38 
U.S.C. § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate the claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has on 
the claimant's employment and daily life.  On appeal, however, in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the 
Federal Circuit vacated and remanded important aspects of the 
Veterans Court's holding in Vazquez-Flores, as well as a related 
case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. 
App. Mar. 7, 2008). Significantly, the Federal Circuit concluded 
that "the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment in 
earning capacity, the statutory scheme does not require such 
evidence for proper claim adjudication."  Thus, the Federal 
Circuit held, "insofar as the notice described by the Veterans 
Court in Vazquez-Flores requires VA to notify a Veteran of 
alternative diagnostic codes or potential "daily life" evidence, 
we vacate the judgments." Vazquez, 2009 WL 2835434, at 10.  The 
November 2007 letter mentioned meets these revised Vazquez-
Flores' requirements.

It further warrants mentioning that the RO issued that November 
2007 VCAA notice letter prior to initially adjudicating the 
claims in January 2008, the preferred sequence, so there was no 
timing error in the provision of that VCAA notice. Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  Nor has 
the Veteran or her representative made any such pleading or 
allegation of deficient VCAA notice, either insofar as the timing 
or content of it.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (indicating this is her evidentiary burden of proof, as 
the pleading party, not VA's, and that she must show the notice 
error is unduly prejudicial, meaning outcome determinative of her 
claims).

As for the duty to assist, the RO obtained the Veteran's service 
treatment records (STRs), service personnel records, private 
medical treatment records, and VA evaluation and treatment 
records - including the reports of her VA Compensation and 
Pension Examinations (C&P Exams) and addendum opinions assessing 
the etiology of her neck condition and severity of her low back 
disability, including in terms of whether the neck condition is 
attributable to her military service (including by way of her 
service-connected low back disability) and whether she 
additionally has DDD and/or DJD as part and parcel of this 
low back disability and whether it renders her unemployable.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ § 3.159(c)(4), 3.327, 4.2.  
Caffrey v. Brown, 6 Vet. App. 377 (1994); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Board is satisfied there was substantial compliance with its 
May 2010 remand directives in obtaining this necessary additional 
medical comment concerning these determinative issues.  See 
Stegall v. West, 11 Vet. App. 268 (1998); and Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).

Thus, as there is no indication or allegation that relevant 
evidence remains outstanding, which can be obtained, the Board 
finds that the duty to assist the Veteran with her claims has 
been satisfied.  38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for a Neck Condition

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Certain conditions like DJD (i.e., arthritis) are chronic per se 
and, therefore, will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, 


and sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis. See 38 C.F.R. 
§ 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In order to establish entitlement to service connection 
on this secondary basis, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and make a 
credibility determination 


as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  Here, the Veteran's VA treatment records 
show she has been diagnosed with cervical DJD and stenosis.  So 
there is no disputing she has a neck condition.  Therefore, the 
determinative issue is whether her neck condition is attributable 
to her military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).



Concerning this purported relationship, the Veteran asserts her 
neck condition is secondary to her service-connected low back 
disability.  See her October 2007 statement.  However, as a lay 
person, she is not competent to provide a probative (meaning 
competent and credible) opinion on this determinative issue; 
rather, there must be competent and credible medical evidence 
establishing this purported relationship.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Routen v. Brown, 10 Vet. App. 183, 186 
(1997); and Bostain v. West, 11 Vet. App. 124, 127 (1998).

DJD (arthritis) and stenosis are not the type of conditions that 
are readily amenable to lay diagnosis, much less lay comment on 
etiology.  They are vastly different in this regard from, say, a 
broken arm or separated shoulder, pes planus (flat feet), 
tinnitus (ringing in the ears), or varicose veins, etc.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating 
this axiom in a claim for rheumatic heart disease).

The Veteran, as mentioned, is not alleging - and the evidence 
does not otherwise suggest, that her neck condition was directly 
or presumptively incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  That is, she is not 
alleging that she experienced any relevant neck symptoms during 
service or received a pertinent diagnosis during service or 
within one year of her discharge from service in October 1956 
(concluding her second period of service) so as to, in turn, 
warrant granting service connection on either of these 
alternative bases.  See Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004) (indicating VA adjudicators must consider all 
potential basis of entitlement reasonably raised by the record).

This claim, instead, is predicated entirely on the notion that 
the Veteran's already service-connected low back disability 
either caused or aggravated her neck condition to warrant 
secondary service connection.  But as already explained, 


there must be medical evidence - not just her unsubstantiated 
lay allegation, supporting this cause-and-effect correlation.  
See McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 
Vet. App. 148, 158 (1998).  And, unfortunately, there is no such 
supporting medical evidence.

As mentioned in the Board's May 2010 remand, VA had provided the 
Veteran a VA compensation examination in November 2009 to 
determine the nature and etiology of her claimed neck condition.  
The report of that examination had indicated her neck condition 
was not caused by or the result of her service-connected low back 
disability (referring to the strain).  The rationale for the 
opinion was that there was no medical evidence suggesting her low 
back disability would continue to cause cervical spine stenosis.

In December 2009, the examiner had provided an addendum 
reiterating that the Veteran's neck condition was not caused by 
her low back disability.  The addendum indicated there would not 
be any scientifically valid explanation for lumbar spine stenosis 
to cause cervical spine stenosis, as cervical spine stenosis 
would be caused by degenerative or congenital causes in the 
cervical spine.  This addendum further had noted the Veteran did 
not recall having neck or arm symptoms in service, and that her 
military history did not support service connection for a neck 
condition.  Therefore, concluded that VA examiner, it was less 
likely than not the Veteran's neck condition was related to her 
military service.

Because of notable deficiencies in that opinion, however, 
including insofar as whether the service-connected low back 
disability alternatively had aggravated the neck condition, the 
Board's May 2010 remand requested medical comment concerning this 
additional possibility - which, as mentioned, is another basis 
for granting secondary service connection.  Unfortunately, 
though, even this additional comment is unfavorable to this 
claim.



In June 2010, to comply with this remand directive, the AMC 
requested another opinion concerning the etiology of the 
Veteran's neck condition and, in particular, concerning whether 
there had been this required aggravation by the low back 
disability.  However, the designated VA examiner mistakenly 
considered, instead, whether the neck condition had aggravated 
the service-connected low back disability (i.e., the opposite of 
what is required for secondary service connection).  
And in any event, this examiner indicated he would have to 
speculate as to the degree of aggravation of the cervical spine 
condition on the lumbar spine condition, noting this is 
subjective in nature and that there is no objective test that 
would quantify the amount of the Veteran's subjective pain in her 
low back that is specifically due to her neck condition.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court 
admonished the Board for relying on a VA examiner's inability to 
establish this required linkage without speculating as 
justification for denying the Veteran's claim.  In Jones, the 
Court noted it was unclear whether the examiners were unable to 
provide this requested definitive medical comment on etiology 
because they actually were unable to since the limits of medical 
knowledge had been exhausted or, instead, for example, needed 
further information to assist in making this determination (e.g., 
additional records and/or diagnostic studies) or other procurable 
and assembled data.

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative").

The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

Because that VA examiner had considered an incorrect basis for 
secondary service connection (namely, whether the neck condition 
was aggravating the service-connected low back disability rather 
than, vice versa, whether the 
service-connected low back disability was aggravating the neck 
condition), and since in any event he could only speculate on 
this purported correlation, the AMC requested additional medical 
comment in July 2010.

This additional July 2010 addendum opinion provides that, based 
on the examiner's review of the Veteran's previous exam reports, 
addenda, and claims file, it is unlikely her service-connected 
low back disability has aggravated her cervical spine disorder.  
This opinion further provides that the examiner is unaware of any 
published material in peer-reviewed publications demonstrating 
with a high degree of certainty and medical evidence that a low 
back condition can aggravate a cervical spine disorder.  

There is no competent and credible medical evidence refuting this 
unfavorable VA examiner's opinion as to the etiology of the 
Veteran's neck condition and it not being attributable to her 
military service - including especially either caused or 
aggravated by her service-connected low back strain.  The opinion 
is well-reasoned and based on a review of the relevant evidence 
in the claims file.  It therefore has the proper factual 
foundation and predicate and is entitled to a lot of probative 
weight, especially since, a mentioned there is no equally 
competent and credible medical evidence to the contrary.  Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. 
App. 177, 180 (1993).

For these reasons and bases, the preponderance of the evidence is 
against the Veteran's claim - in turn meaning there is no 
reasonable doubt to resolve in her favor, and her claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).



III.  Entitlement to a Rating Higher than 10 percent 
for the Service-Connected Low Back Disability, Residuals of a Low 
Back Strain

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A more recent decision of the Court, 
however, held that, in determining the present level of 
disability, the Board must consider whether the rating should be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
demonstrating distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the appeal, 
the assignment of a staged rating would be necessary.  The 
relevant temporal focus for adjudicating the level of disability 
of an increased rating claim is from one year before the claim 
was filed until VA makes a final decision on the claim.  Hart, 
supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
reasonable doubt arises as to the degree of disability, this 
doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, and the entire history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's low back disability has been rated as 10-percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, 
effectively since September 22, 2003 (she had had a 0 percent, 
i.e., noncompensable rating for many years prior to that, indeed, 
dating all the way back to October 3, 1956, the day after her 
military service ended).

In October 2007, the Veteran filed the claim at issue for a 
higher rating.

Her existing 10 percent rating, as mentioned, is under the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes (DCs) 5235-5243), and in particular DC 5242 for 
degenerative arthritis of the spine - see also DC 5003.  As will 
be explained, however, VA compensation examiners that have most 
recently examined her have determined the degenerative arthritis 
(DJD) and degenerative disc disease (DDD) are not associated with 
or part and parcel of her service-connected low back strain.  But 
by the same token, these examiners admittedly were unable to 
differentiate - without speculating, the extent of her 
impairment that is the result of her service-connected low back 
strain versus these other conditions (DDD and DJD/stenosis) that 
are not service connected.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (When it is not possible to separate the effects 
of the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the Veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.).



Consequently, the Board will for all intents and purposes presume 
that a measure of the Veteran's pain (her primary complaint) is 
at least partly attributable to her service-connected low back 
strain and rate her disability accordingly.  See also Butts v. 
Brown, 5 Vet. App. 532 (1993) (indicating the choice of DC should 
be upheld if supported by explanation and evidence) and Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (any change in DC by a 
VA adjudicator must be specifically explained).

Under DCs 5235-5242, a 10 percent rating is assigned where 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or the combined range of 
motion of the thoracolumbar spine is between 120 and 235 degrees; 
or there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent rating is assigned where forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or muscle 
spasm or guarding is severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating requires forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  And a 100 percent rating requires 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, 
DCs 5235-5242.

Note (1) to the General Formula provides that the rater should 
evaluate any associated objective neurologic abnormalities under 
an appropriate DC.  Id.  

Note (2) (see also 38 C.F.R. § 4.71a, Plate V) provides that, for 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is zero to 30 degrees, 
and left and right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  Id.  

DC 5243 (effective September 26, 2003) provides that DDD, i.e., 
disc disease or intervertebral disc syndrome (IVDS) is to be 
rated either under the General Formula or under the Formula for 
IVDS, whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  The Formula 
for IVDS (effective September 26, 2003) provides a 10 percent 
disability rating for IVDS with incapacitating episodes having a 
total duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent disability rating for 
IVDS with incapacitating episodes having a total duration of at 
least 6 weeks during the past 
12 months.

Note (1) to DC 5243 (effective September 26, 2003) provides that, 
for purposes of ratings under this code, an incapacitating 
episode is defined as a period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides that, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each segment 
is to be rated on the basis of incapacitating episodes or under 
the General Formula, whichever method results in a higher 
evaluation for that segment.

Ankylosis is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  See, too, 
38 C.F.R. § 4.71a, Note (5), indicating that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which ...the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension....  Here, as will be explained, because the 
Veteran is able to move her thoracolumbar spine in all directions 
(forward flexion, backward extension, lateral flexion, and 
lateral rotation), albeit not with normal range of motion, by 
definition, this segment of her spine is not immobile and 
therefore not ankylosed - either favorably or unfavorably.  

In addition to the above criteria, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in cases in 
which the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Veteran believes she is entitled to a higher rating for her 
low back disability, the strain, partly because she additionally 
has DDD, as indicated in the report of her January 2008 VA 
compensation examination and earlier confirmed by a VA magnetic 
resonance imaging (MRI) in November 2005.  However, the Board 
remanded this claim in May 2010, in part, to determine whether 
the DDD is part and parcel of or otherwise proximately due to, 
the result of, or aggravated by her already service-connected low 
back disability (lumbar strain) so as to in turn warrant 
additionally service connecting the DDD and rating it under DC 
5243.

The VA opinion resultantly obtained later in May 2010, on remand, 
indicates the lumbar DJD is less likely than not caused by the 
service-connected lumbar strain.  This VA examiner explained that 
the Veteran's degenerative lumbar spine is consistent with her 
age and activity-related causes.  Additionally, said this 
VA examiner, there is no objective evidence that a chronic or 
repeated lumbar strain would lead to early or advanced lumbar 
DJD.  He believed, instead, that most of the Veteran's pain and 
disability is due to her lumbar DJD and stenosis, and less from 
her lumbar strain.  He indicated this opinion was based mainly on 
objective findings and is inexact in nature, involving some 
degree of speculation.  He said there is no way to know for sure 
the exact etiology of the Veteran's pain generators, which is 
dynamic and inconsistent.

Because, however, that VA examiner's opinion was nonresponsive to 
the Board's remand question concerning any potential relationship 
or correlation between the Veteran's DDD (rather than her DJD) 
and service-connected low back strain, the AMC also requested 
medical comment concerning this other possibility.

This additional VA opinion, obtained in July 2010, initially 
questions whether the diagnosis of DDD is even appropriate or 
warranted.  As reason for this suspicion, this VA examiner cites 
lumbar spine (LS) radiographs from the January 2008 
VA examination indicating the "disc spaces are well preserved" 
and the September 2005 LS MRI reports noting the "disc spaces 
are normal."  Neither of these reports of lumbar spine imaging, 
according to this VA examiner, is consistent with a diagnosis of 
lumbar DDD.  As such, unless presented with additional imaging 
studies not available in the Veteran's claims file (c-file), 
Orlando CPRS or in VistaWeb, he could not respond to the question 
regarding this Veteran as to "...whether the low back DDD that has 
been diagnosed and confirmed by MRI is part and parcel or 
otherwise proximately due to, the result of, or aggravated by the 
already service-connected low back disability (lumbar strain) so 
as to in turn warrant additional[ly] service connecting the DDD 
and rating it under 38 C.F.R. § 4.71a, DC 5243."

However, this VA examiner went on to note, if asked to presume 
that this Veteran does have lumbar spine DDD, the answer to the 
above question would be that the presumed lumbar spine DDD is not 
part and parcel of or otherwise proximately due to, the result 
of, or aggravated by the already service-connected low back 
disability (lumbar strain).  In explanation, he indicated there 
would be no association between the Veteran's presumed DDD of the 
lumbar spine and her service-connected lumbar strain.  This 
examiner said he was unaware of any published material in peer-
reviewed publications demonstrating with a high degree of 
certainty and medical evidence that lumbar spine DDD results in, 
causes or aggravates a diagnosis of lumbar strain or vice versa.

In further comment, this VA examiner acknowledged that, if asked 
to presume that the Veteran has lumbar DDD, it would be 
speculative at best to differentiate the extent of functional or 
other impairment that is attributable to the lumbar DDD from that 
due to the service-connected low back strain.

But the fact remains that this July 2010 VA examiner 
disassociated the lumbar spine DDD (even presuming for the sake 
of argument the Veteran has it) from her service-connected low 
back strain.  Moreover, the prior May 2010 VA examiner also 
disassociated the lumbar spine DJD from the service-connected low 
back strain.  So these VA examiners have determined that both the 
DDD and DJD are unrelated to the Veteran's injury in service that 
precipitated the granting of service connection for the lumbar 
strain.  Therefore, the Board finds the probative, i.e., 
competent and credible, medical evidence indicates the Veteran's 
low back DDD and DJD are not part and parcel of her service-
connected low back strain or in any way related (caused or 
aggravated by).  See 38 C.F.R. § 3.310(a) and (b) (permitting 
secondary service connection for disability that his proximately 
due to, the result of, or aggravated by a service-connected 
disability).

That July 2010 VA compensation examiner, however, acknowledged 
that he could not differentiate without speculating the extent of 
functional and other impairment that is attributable to the 
lumbar DDD (again, even assuming the Veteran has it) from that 
due to her service-connected low back strain.  See again 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating VA 
adjudicators must be able to distinguish, by competent medical 
evidence, the extent of symptoms that is due to service-related 
causes, i.e., service-connected disability, from that which is 
not - else, VA adjudicators must resolve this doubt in the 
Veteran's favor, as 38 C.F.R. §§ 3.102 and 4.3 require, and 
effectively presume all symptoms are attributable to the service-
connected disability).  But having said that, the immediately 
preceding, May 2010, VA examiner suspected that most of the 
Veteran's pain and disability are due to her lumbar DJD and 
stenosis, and less from her service-connected lumbar strain, 
although he, too, acknowledged that making such a determination 
is an inexact science and involves some degree of speculation.

In any event, even accepting the Veteran has chronic pain 
associated with her service-connected low back strain (so not 
just on account of her DDD and DJD) only provides grounds for 
increasing her rating from 10 to 20 percent.

The report of the November 2009 VA compensation examination 
indicates there is no muscle spasm, localized tenderness, or 
guarding severe enough to be responsible for abnormal gait or 
spinal contour.  The February 2010 addendum to that exam further 
indicates the Veteran's thoracolumbar spine exhibited the 
following ranges of motion:  0 to 90 degrees flexion, 0 to 20 
degrees extension, and 0 to 25 degrees rotation bilaterally.  It 
also indicates there was objective evidence of pain following 
repetitive motion, but does not say to what extent.  However, the 
report of the Veteran's slightly earlier January 2008 VA 
compensation examination indicates her thoracolumbar spine 
exhibited the following ranges of motion:  0 to 80 degrees 
flexion, with pain at 60 to 80 degrees; and 0 to 30 degrees 
extension, left and right lateral rotation and flexion, with pain 
at 20 to 30 degrees.  It also indicates there is no muscle spasm, 
localized tenderness, or guarding severe enough to be responsible 
for abnormal gait or spinal contour.  Therefore, considering that 
she began experiencing pain on forward flexion at 60 degrees, 
although she was able to continue her motion in this direction to 
80 degrees, means that for all intents and purposes her forward 
flexion was limited to the lesser 60 degrees.  She therefore is 
entitled to a higher 20 percent rating under DCs 5235-5242 
because her pain lessens her forward flexion to the required 60 
degrees.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 8 
Vet. App. at 204-08.

As is apparent, though, her flexion is not limited to 30 degrees 
or less, even considering her pain, as required for an even 
higher 40 percent rating under DCs 5235-5242.  Moreover, because 
she has quantifiable range of motion in this and all other 
directions as well (backward extension, left and right lateral 
flexion and left and right rotation), by definition, this segment 
of her spine is not ankylosed - either favorably or unfavorably, 
so as to otherwise warrant assigning an even higher 40, 50 or 100 
percent rating under DCs 5235-5242.

The report of the Veteran's much earlier November 2005 VA 
compensation examination indicates her thoracolumbar spine 
exhibited the following ranges of motion:  0 to 75 degrees 
forward flexion; 0 to 25 degrees of extension; and 0 to 25 
degrees lateral flexion, bilaterally.  It also indicates these 
ranges of motion are the same actively, passively, and 
repetitively.  The report does not indicate there was muscle 
spasm, localized tenderness, or guarding severe enough to be 
responsible for abnormal gait or spinal contour; nor does it 
indicate any additional functional limitation.  Therefore, the 
findings must supportive of her claim were those from the more 
recent January 2008 VA examination, as compared to that November 
2005 VA examination or even her more recent November 2009 VA 
examination.

It is worth mentioning additionally that the January 2008 exam 
report indicates the Veteran spoke of having experienced 60 
incapacitating days in the 12 months immediately preceding that 
evaluation, lasting hours to days.  And the report of her 
November 2009 exam indicates she spoke of having experienced some 
10 incapacitating episodes during the prior 12 months, lasting 
for hours at a time.  However, in both instances, she denied any 
history of hospitalization or surgery.  Moreover, according to 
Note(1) of DC 5243, an incapacitating episode is defined as a 
period of acute signs and symptoms due to IVDS (i.e., DDD) 
requiring bed rest prescribed by a physician and treatment by a 
physician.  So, as there is no indication either from the record 
or the Veteran personally, that her service-connected low back 
disability has required physician-prescribed bed rest, she 
definitionally and necessarily has not experienced an 
incapacitating episode of the type contemplated by DC 5243.  That 
is to say, to meet this definition, it is not enough for her 
merely to claim having had to stay in bed all day or been 
incapacitated, rather, this must have been at her doctor's order.

There also are some indications in the Veteran's VA treatment 
records that she has bilateral lower extremity neurological 
symptoms (e.g., radiculopathy/sciatica).  However, as indicated 
in the report of her January 2008 VA examination, these symptoms 
affecting her lower extremities are associated with her 
nonservice-connected lumbar DDD, so not the result of her 
service-connected lumbar strain.  An additional, i.e., separate 
rating for this additional disability therefore is not warranted, 
such as under 38 C.F.R. § 4.124a, DC 8520 for complete or 
incomplete (mild, moderate, moderately severe or severe) 
paralysis of the sciatic nerve.

The recognition that the Veteran had sufficient restriction of 
her forward flexion to 60 degrees (when considering her pain) by 
the time of her January 2008 VA compensation examination is a 
concession that the severity of her disability has increased 
since one year prior to filing this claim for a higher rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  So, at the very 
least, she is entitled to this higher 20 percent rating for her 
low back disability as of that date of that January 2008 VA 
compensation examination.  See Harper v. Brown, 10 Vet. App. 125, 
126 (1997) (discussing the three possible effective dates that 
may be assigned depending on the facts of the case:  (1) if an 
increase in disability occurs after the claim is filed, as 
seemingly has occurred here, the date that the increase is shown 
to have occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1)); (2) if an increase in disability precedes the claim 
by a year or less, the date that the increase is shown to have 
occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 
(3) if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) (38 
C.F.R. § 3.400(o)(2)).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified 
the analytical steps necessary to determine whether referral for 
extra-schedular consideration is warranted.  See Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a determination of 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluation for that service-
connected disability is inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology and is found inadequate, there must be a 
determination of whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability picture 
and that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the Veteran also has a pending claim for a TDIU, which the 
Board will address in the succeeding section of this decision.  
So her complaints of an inability to work on account of her low 
back disability will be addressed in adjudicating that claim.  In 
the meantime, however, keep in mind that she is receiving the 
higher 20 percent rating for her low back strain (up from 10 
percent) on account of her associated pain and its affect in 
reducing her flexion from 80 to the required 60 degrees or less 
mandated by this higher rating under DCs 5235-5242.  So her pain 
and resultant impairment - namely, this additional limitation of 
motion, are contemplated by the applicable schedular criteria.  
See, too, 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Moreover, the May and July 2010 VA 
examiners discredited the notion that the Veteran has the marked 
interference with her employability on account of her service-
connected low back strain that is required for this extra-
schedular consideration.  Instead, these examiners cited other 
factors.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  The evaluation and 
treatment she has received for this low back disability has been 
mostly, if not entirely, on an outpatient basis, not as an 
inpatient, much less frequent inpatient.  So in these 
circumstances presented, it is not necessary to refer her claim 
for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  See also 
VAOPGCPREC 6-96 (August 16, 1996).



IV.  TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1).  Total disability may or may not be 
permanent.  Id.

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability - that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there are 
two or more disabilities, at least one disability must be rated 
at 40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet these threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards should 
refer to the Director of Compensation and Pension Service for 
extra-schedular consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation by 
reason of service-connected disability.  38 C.F.R. § 4.16(b).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the 
Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any nonservice-connected conditions 
and advancing age, which would justify a TDIU.  38 C.F.R. §§ 
3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); 
see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993); and see also Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits. Specifically, the Court 
indicated there is a need to discuss whether the standard 
delineated in the controlling regulations is an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the Veteran's actual industrial impairment.  In a 
pertinent precedent decision, VA's General Counsel concluded that 
the controlling VA regulations generally provide that Veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a substantially 
gainful occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective standard.  
As further observed by VA's General Counsel, "unemployability" is 
synonymous with inability to secure and follow a substantially 
gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-
connected] condition is less than 100 [percent], and only asks 
for TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).  In evaluating a Veteran's employability, 
consideration may be given to his level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or impairment caused by non 
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  As further provided by 38 C.F.R. § 
4.16(a), "[m]arginal employment shall not be considered 
substantially gainful employment."  See, too, 38 C.F.R. § 4.18 
concerning employment given only for special accommodation.

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment," noting the 
standard announced by the United States Court of Appeals for the 
Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975).  "It is clear that the claimant need not be a 
total 'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  The 
question must be looked at in a practical manner, and mere 
theoretical ability to engage in substantial gainful employment 
is not a sufficient basis to deny benefits.  The test is whether 
a particular job is realistically within the physical and mental 
capabilities of the claimant."

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

In this case, the Veteran contends she is unable to obtain and 
maintain substantially gainful employment due to the severity of 
her service-connected low back disability.  This low back 
disability, the strain, is her only service-connected disability.  
Therefore, even with the increase from 10 to 20 percent in this 
decision, she still does not satisfy the threshold minimum rating 
requirements of 38 C.F.R. § 4.16(a) to receive a TDIU, thereby 
limiting consideration of her potential entitlement to this 
benefit to an extra-schedular basis under § 4.16(b).  See also 38 
C.F.R. § 3.321(b)(1).

For a Veteran to prevail on a claim for a TDIU on an extra-
schedular basis, the record must reflect some factor which takes 
the case outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A disability rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether she 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).



The report of the Veteran's January 2008 VA compensation 
examination provides that she has a mildly disabling back 
condition that prevents her from working as a tennis instructor 
(a job that other records show she has had in years past).

However, the May 2010 VA examiner's opinion provides that, while 
the Veteran's service-connected low back disability would cause 
her problems with heavy lifting, prolonged standing, and heavy 
and moderate labor, there would not be any medical reason to 
preclude her from sedentary employment.  

And still further, the July 2010 VA examiner's opinion provides 
that the Veteran's service-connected low back disability should 
not substantially affect her ability to obtain and maintain a 
more sedentary occupation.

The May and July 2010 VA examiners cited the Veteran's overall 
health (so not just due to her service-connected low back strain) 
and advanced age as greater determinants of her employability or 
significant limiting factors.  And although these other cited 
factors are not reason to deny her TDIU claim, the fact remains 
that these VA examiners also confirmed she is still capable of 
working a job that is less physically demanding than her past 
work as a part-time tennis instructor.  See also the November 
2007 statement in support of claim, VA Form 21-4138, from the 
Veteran listing the amount of hours and wages she had earned as a 
part-time tennis instructor.

That she may no longer be able to withstand the challenges of 
physically demanding work, such as working as a tennis instructor 
- even part time, is not tantamount to concluding her service-
connected low back strain precludes all forms of substantially 
gainful employment given her level of education, experience and 
training.  Consequently, the Board is not bound to refer this 
claim to the Director of the Compensation and Pension Service for 
extra-schedular consideration of a TDIU, as she is not 
unemployable by reason of her service-connected low back 
disability (when only considering her strain).  38 C.F.R. § 
4.16(b).

For these reasons and bases, the preponderance of the evidence is 
against the Veteran's claim - in turn meaning there is no 
reasonable doubt to resolve in her favor and this claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a neck condition is denied.

But a higher 20 percent rating is granted for the lumbar strain, 
subject to the statutes and regulations governing the payment of 
VA compensation.

The claim for TDIU, however, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


